DETAILED ACTION

Claims 1, 4, 6-8, 11, 13-15, 18 and 20-29 are pending with an effective filing date of 12/11/2018.  Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are amended as per applicant’s amendment filed 11/24/2020.  Claims 1, 4, 6-8, 11, 13-15, 18 and 20-29 are rejected and the rejection is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites “receive, from a client entity that is registered with a cloud service, usage event data that indicates a usage event associated with the client entity, wherein the client entity comprises a client device or an application of the client device, and wherein the cloud service is for monitoring usage reported by client entities associated with a client identity;
based on one or more nodes, associated with a distributed database, having received

a pending transaction for the usage event from an aggregator that received the usage event data, receive, from the one or more nodes, a request for confirmation of the pending transaction, wherein the distributed database indicates, via one or more database entries, the usage reported by the client entities;

as part of satisfying a pre-condition for adding the pending transaction to a database entry of the distributed database, send, to the one or more nodes, confirmation of the pending transaction”.  
	The examiner has reviewed the disclosure and cannot find support for the limitations as claimed.  Please explain how the disclosure may be seen to support each limitation and provide specific citations from which the limitations find support.  If support cannot be found the limitations must be canceled from the claims.  
	Claims 8 and 15 include similar subject matter to that of claim 1 and are rejected based on the same reasoning as stated for claim 1 as noted above. 

	Claim 6 recites “wherein the computer-readable instructions, when executed, cause the computing device to: receive, as part of receiving the notification of the database entry to the distributed database, a notification of a creation of a new block based on first usage event details from the client entity matching second usage event details sent from the computing device”.
	The examiner has reviewed the disclosure and cannot find support for the limitations as claimed.  Please explain how the disclosure may be seen to support each 
	Claims 13 and 20 include similar subject matter to that of claim 6 and are rejected based on the same reasoning as stated for claim 6 as noted above. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/02299261; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/02766262; hereinafter referred to as Laiben).

	As per claim 1, Handa discloses a computing device comprising:
at least one processor [Handa, 0058]; and memory storing computer-readable instructions that, when executed by the at least one processor [Handa, 0172], cause the computing device to:
receive, from a client entity 
[Handa, a payment transaction (usage event) (0092) is generated by a first user computer (client device) the event message includes payment amount, origin currency, 
	Since, the system processes a payment, the system necessarily monitors for “usage”.  

based on one or more nodes, associated with a distributed database, having received 
a pending transaction for the usage event from an aggregator that received the usage event data, receive, from the one or more nodes, a request for confirmation of the pending transaction, wherein the distributed database indicates, via one or more database entries, the usage reported by the client entities [Handa, a payment transaction (0092) the event message includes payment amount, origin currency, user computer identifier (client identity), etc. (database entry) (0094) the adapter (aggregator) generates a data package associated with the event (0095), the second adaptor computer transmits a message to the verification computer including the first data package (confirmation request) (0110), the data package (data entry) may be stored in the blockchain (distributed database) (0120)].

as part of satisfying a pre-condition for adding the pending transaction to a database entry of the distributed database, send, to the one or more nodes, confirmation of the pending transaction [Handa, the verification computer transmits a verification message indicating that the event may be completed (pre-condition) (0112)].



update a local copy of the distributed database to include the database entry [Handa, the adaptor computer may inform the second user computer when a new event has been completed and local records may be updated in response to completed events (0052)].
	Handa does not explicitly disclose a client entity that is registered with a cloud service.
	However, Laiben teaches this aspect [Laiben, a user may access services over the network using a client (0064), a user may register an account with server 203 (0116), which may be implemented as a cloud (0052)].  
	Handa discloses a blockchain distributed database method of storing data.  Laiben explicitly teaches registering a client account with a cloud service.  The account registration with a cloud service as taught by Laiben could have been combined with the blockchain storage method as described by Handa to provide a method of ensuring all users are known to the storage system.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art.  One would have been motivated to combine the teachings to provide a method of ensuring all users are known to the storage system.

	As per claim 6, Handa and Laiben in combination teach the apparatus of claim 1 as noted above and further teach wherein the computer-readable instructions, when executed, cause the computing device to: receive, as part of receiving the notification of the database entry to the distributed database, a notification of a creation of a new block based on first usage event details from the client entity matching second usage event details sent from the computing device  [Handa, the adaptor computer may inform the second user computer when a new event has been completed (0052), a subsequent data package may include additional information concerning the same event such as an updated event status, Fig. 4 (0086)]. 

	Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 13 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
	Claim 15 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 20 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/0276626; hereinafter referred to as Laiben) in further view of Kaaniche et al. “A Blockchain-based Data Usage Auditing Architecture with Enhanced Privacy and Availability”, 2017; hereinafter referred to as Kaaniche). 

	As per claim 4, Handa and Laiben in combination teach the apparatus of claim 1 as noted above.
	Handa does not explicitly teach receive a request to audit the distributed database; and send, responsive to the request to audit the distributed database, information regarding the one or more database entries.
	However, Kaaniche teaches: receive a request to audit the distributed database [Kaaniche, an owner may request a private audit for a misuse of personal data (page 4)].
	Kaaniche further teaches: send, responsive to the request to audit the distributed database, information regarding one or more entries of the distributed database [Kaaniche, an auditing authority may crawl the blockchain transactions (page 4)].
	Handa and Laiben in combination teach a blockchain storage method having registered users.  Kaaniche teaches that blockchain entries may be audited.  The blockchain auditing as taught by Kaaniche could have been combined with the blockchain storage method as described by Handa and Laiben to provide a method of auditing a blockchain having registered users.  All the claimed elements were known in 
 
	Claim 11 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
	Claim 18 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 


Claims 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/0276626; hereinafter referred to as Laiben) in further view of Mohammed et al., (“Centralized and Distributed Anonymization for High-Dimensional Healthcare Data”, 2010; hereinafter referred to as Mohammed). 

	As per claim 22, Handa and Laiben in combination teach the medium of claim 15 as noted above.
	Neither Handa nor Laiben teach wherein the pending transaction indicates the usage event via anonymized data.
	However, Mohammed teaches this aspect [Mohammed, raw patient data may be anonymized (page 18.6, 1.2 Distributed Anonymization)].
	Handa and Laiben in combination teach a blockchain storage method having registered users.  Mohammed teaches that healthcare data may be anonymized.  The anonymized data as taught by Mohammed could have been combined with the blockchain storage method as described by Handa and Laiben to provide a method of anonymizing user data stored in blockchain having registered users.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art.  One would have been motivated to combine the teachings to provide a method of 

	Claim 25 includes similar subject matter to that of claim 22 and is rejected based on the same reasoning as stated for claim 22 as noted above. 
	Claim 28 includes similar subject matter to that of claim 22 and is rejected based on the same reasoning as stated for claim 22 as noted above. 



Claims 23, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/0276626; hereinafter referred to as Laiben) in further view of Herbert et al., (“A Novel Method for Decentralised Peer-to-Peer Software License Validation Using Cryptocurrency Blockchain Technology”, 2015; hereinafter referred to as Herbert). 

	As per claim 23, Handa and Laiben in combination teach the medium of claim 15 as noted above.
	Neither Handa nor Laiben explicitly teach: wherein adding the pending transaction to the database entry is based on a number of licenses to a virtual desktop service that has been purchased by one or more clients associated with the one or more nodes.
	However, Herbert teaches this aspect [Herbert, bitcoin transactions may be used to obtain and transfer software licenses, the bitcoin transaction includes the user’s wallet and the bitcoin confers software ownership (pages 30-31, Master Bitcoin Model)].
	Handa and Laiben in combination teach a blockchain storage method having registered users.  Herbert teaches that blockchain may be used to obtain and transfer software licensing.  The blockchain software licensing as taught by Herbert could have been combined with the blockchain storage method as described by Handa and Laiben to provide a method of tracking software licenses for registered users.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions 

	Claim 26 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.
	Claim 29 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.



Allowable Subject Matter

Claims 7, 14, 21, 24 and 27 are allowed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Handa et al. Patent Application Publication 2019/0229926 claims the benefit of priority to provisional application 62/619,679 filed on 1/19/2018.
        2 Laiben Patent Application Publication 2018/0276626 was filed on 3/21/2018.